Case 1:20-cv-01846-PAB Document 26 Filed 11/10/20 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-01846-PAB

YOKIMO ANTUAN ZALDIVAR,

      Petitioner,

v.

BARNHART, Warden,

      Respondent.


                                        ORDER


      This § 2241 habeas corpus action is before the Court on petitioner’s “Motion for

Extension Due to Quarantine Transfer[] to Another Facility. And Change of Address”

[Docket No. 22] and “Motion for Appointment of Attorney Under Due Process Claus[e]”

[Docket No. 23]. For the reasons below, the request for appointment of counsel will be

denied and the request for an extension of time will be granted.

      Petitioner is a federal prisoner. On June 22, 2020, he filed pro se an Application

for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241. Docket No. 1. The

application challenges the Bureau of Prisons’ calculation of petitioner’s sentence.

Petitioner claims he has not received credit towards his federal sentence for time served

in state custody from October 16, 2007 to October 20, 2010. Id. at 2. Following initial

review, respondent was ordered to address to the merits of the application; petitioner

was given 30 days to file a reply, calculated from the date respondent files a merits


                                            1
Case 1:20-cv-01846-PAB Document 26 Filed 11/10/20 USDC Colorado Page 2 of 4




brief. Docket No. 17 at 1. Respondent’s brief is currently due on November 16, 2020.

The Court first addresses the motion for appointment of counsel and then the motion for

an extension of time.

       Petitioner argues that the appointment of counsel is needed because he is

currently being transferred to another federal facility. Docket No. 23 at 1-2. Petitioner

states that he does not know how long the transfer will take and suggests that his ability

to file a reply will be frustrated, although he does not specify how. Id.

       There is no constitutional or statutory right to counsel for civil litigants. See

Johnson v. Johnson, 466 F.3d 1213, 1217 (10th Cir. 2006). However, “[t]he court may

request an attorney to represent any person unable to employ counsel.” 28 U.S.C.

§ 1915(e)(1). The factors to consider in deciding whether to appoint counsel generally

include the merits of the claims, the nature of the factual issues raised, the plaintiff’s

ability to present his claims, and the complexity of the legal issues being raised. See

Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). “‘The burden is on the [pro

se litigant] to convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.’” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006)

(quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). “It

is not enough ‘that having counsel appointed [would assist the pro se litigant] in

presenting his strongest possible case, [as] the same could be said in any case.’” Id.

(quoting Rucks, 57 F.3d at 979). The factors weigh against appointing counsel here.

       1. The Merits

       Aside from asserting that he is “being held illegally,” petitioner does not explain


                                               2
Case 1:20-cv-01846-PAB Document 26 Filed 11/10/20 USDC Colorado Page 3 of 4




why his claim has merit. Petitioner has therefore not shouldered his burden of

convincing the Court that there is sufficient merit to his claim to support the appointment

of counsel. Thus, this factor weighs against appointing counsel.

       2. Nature of the factual issues

       The facts in this case are straightforward: petitioner claims his federal sentence

does not include credit for time served in state custody from October 16, 2007 to

October 20, 2010. Given that petitioner has knowledge of these facts, and may

personally attest to them if necessary, the nature of the factual issues weighs against

appointing counsel.

       3. Ability to Present and Complexity of Claim

       Petitioner has demonstrated the ability to properly exhaust his claim before filing

suit, present the claim in a coherent habeas application, and respond to the Court’s

orders in a timely manner. Docket Nos. 1, 14. And the relief petitioner seeks is not

complex: he presents one claim that requests a specified amount of time be credited to

his federal sentence. Thus, this factor also weighs against appointment of counsel.

       One factor weighing in favor of appointing counsel is petitioner’s transfer to

another federal facility. Petitioner states the transfer is related to a “quarantine” and

references the COVID-19 pandemic in his filings. See Docket Nos. 22, 23. But it

seems the prejudice caused by any delays associated with a quarantine or the ongoing

pandemic may be lessened by providing additional time to file a reply, which petitioner

requests.

       Petitioner asks for an unspecified extension for filing a reply. Docket No. 22.


                                             3
Case 1:20-cv-01846-PAB Document 26 Filed 11/10/20 USDC Colorado Page 4 of 4




And respondent has yet to file a response to the Court’s order to show cause. As such,

the Court will grant petitioner an extension as follows: within 60 days of respondent’s

response to the Court’s order to show cause (as opposed to the current 30-day

deadline) petitioner may file a reply.1

       Finally, petitioner states that he is “no longer at USP Florence High” and requests

that the Court “review petitioner’s place of residence[.]” Docket No. 22 at 1-2. This

request will be denied. If his address has changed, petitioner is required to file a notice

of change of address within five days of the change. D.C.COLO.LCivR 5.1(c).

       It is therefore

       ORDERED that petitioner’s “Motion for Extension Due to Quarantine Transfer[] to

Another Facility. And Change of Address” [Docket No. 22] is GRANTED IN PART and

DENIED IN PART as stated herein. It is further

       ORDERED that petitioner’s “Motion for Appointment of Attorney Under Due

Process Claus[e]” [Docket No. 23] is DENIED.

       DATED November 10, 2020.

                                          BY THE COURT:


                                          PHILIP A. BRIMMER
                                          Chief United States District Judge


1 Although an extension is being granted, petitioner is cautioned that further requests
for an extension of time must be supported by an affidavit signed under penalty of
perjury, see 18 U.S.C. § 1621, or supported by other competent evidence, explaining
the details that establish good cause. For example, petitioner must explain what
resource he seeks to respond to the government, why he is unable to obtain the
resource by other means, the steps he has taken to obtain the resource(s) he needs,
the dates and times the law library is available to him (or the date which it was closed or
became unavailable), and any other information to establish the required good cause.
                                             4
